         Case 1:18-cr-00466-PGG Document 46
                                         45 Filed 07/23/20
                                                  07/22/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     July 22, 2020
                                                        MEMO ENDORSED:
BY ECF
The Honorable Paul G. Gardephe                           The August 7, 2020 conference is adjourned
United States District Judge                             to October 14, 2020 at 10:30 a.m.
Southern District of New York
500 Pearl Street
                                                         SO ORDERED.
New York, New York 10007

      Re:   United States v. Jose Santana, 18 Cr. 466

Dear Judge Gardephe:                                     Dated: July 23, 2020

       The Government writes to respectfully request a sixty-day adjournment of the parties’
August 7, 2020 violation of supervised release conference in the above-captioned matter. After
conferring with defense counsel, the Government has learned that the defendant’s state charges,
which are the basis of a number of the defendant’s violations of supervised release in this matter,
remain unresolved, and that his next court date is scheduled for August 11, 2020. Discovery
productions in connection with the state case are not yet complete, and there are currently motions
pending. In light of the foregoing, the Government requests that the Court adjourn the August 7
conference to a date sixty days thereafter. The Government has conferred with defense counsel,
who consents to this request.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney



                                         by: _____________________________
                                             Sarah Mortazavi
                                             Assistant United States Attorney
                                             (212) 637-2520


cc:         Bob Baum, Esq. (by Email)
